Mr. Justice Phillips, dissenting: I do not concur in the opinion of the majority. There are two objections to the verdict that was returned by the jury that tried the case, either of which, under the law, is fatal to the validity of the verdict and of the judgment of the court. The verdict was as follows: “We, the jury, find the defendants, Frank R. Meadowcroft and Charles J. Meadowcroft, guilty of embezzlement in manner and form as charged in the indictment, and we fix the punishment of the said Frank R. Meadowcroft and Charles J. Meadowcroft at a fine in the sum of twenty-eight dollars (§28), and in addition thereto at imprisonment in the penitentiary for the term of one year.” The first of the objections made is, that the jury did not find in their verdict the sum of money or value of the deposit embezzled. The statute provides, in express terms, that upon conviction the defendant or defendants “shall be fined in a sum double the amount of the sum so embezzled and fraudulently taken, and in addition thereto may be imprisoned in the State penitentiary not less than one nor more than three years.” The punishment that by the mandate of the statute must be imposed, is the fine; the imprisonment is optional with the jury. This fine must be fixed by the jury at a sum that is double the amount of the sum that is embezzled. In this respect the statute is like the provision of the Criminal Code in regard to larceny, wherein the punishment depends upon the value of the property stolen, and like the provision in regard to receiving stolen goods, wherein, also, the punishment depends upon the value of the stolen goods received. It is clearly settled in this State by repeated and uniform decisions of this court, extending from the year 1837 down to this time, that whenever the measure or kind of punishment depends upon the value of the property stolen, embezzled or received, the jury must find that value as a part of their verdict, and that without such finding the verdict is bad and will not support a conviction. (Highlands. People, 1 Scam. 392; Sawyer v. People, 3 Gilm. 53; Hildreth v. People, 32 Ill. 36; Collins v. People, 39 id. 233; Williams v. People, 44 id. 478; Tobin v. People, 104 id. 565; Thompson v. People, 125 id. 256.) The reasons for the rule are given in the cases cited, and need not be repeated. I cannot do otherwise than hold the law of the land to be as it has continuously been held to be by the court of last resort for a period of sixty years". And in accord with the rule that obtains in this State are the decisions in other States. Ray v. State, 1 Green, (Iowa,) 316; State v. Redman, 17 Iowa, 329; Miles v. State, 3 Tex. App. 58; State v. Heath, 41 Tex. 426; State v. Ladd, 32 N. H. Ill. Another objection to the verdict is, that it fixed a joint instead of a several punishment for the two defendants. That this cannot be done is fully shown by the authorities. Miller v. People, 47 Ill. App. 472; 1 Bishop on Crim. Law, secs. 954, 955; 1 Bishop on Crim. Proc. (3d ed.) sec. 1036 ; Allen v. State, 34 Tex. 230; Hampton v. State, 45 id. 154; Flynn v. State, 8 Tex. App. 398; State v. Gay, 10 Mo. 440; Strangham v. State, 16 Ark. 37; Cunningham v. State, 26 Tex. App. 83; Medís v. State, 27 id. 194; Hayes v. State, 30 id. 452; Commonwealth v. Harris, 7 Gratt. 600; Caldwell v. Commonwealth, 7 Dana, 229; Curd v. Commonwealth, 14 B. Mon. 386; Queen v. Littlechild, L. R. 5 Q. B. 293; Godfrey’s case, 11 Coke, 43; King v. Sterling, 11 Levinz, 125; Jones v. Commonwealth, 1 Call, 555 ; State v. Hunter, 33 Iowa, 361; McLean v. State, 35 Ala. 395 ; Walsen v. State, 3 Wis. 785; Commonwealth v. Ray, 1 Va. 262. And in Moody v. People, 20 Ill. 316, this court said: “Where several persons are jointly indicted and convicted they should be sentenced severally, and the imposition of a joint fine is erroneous.” If each defendant was guilty of the crime charged, then each incurred the penalty or penalties provided by the statute, and the jury should have fixed the punishment of each. If the verdict was, simply, “we fix the punishment of the said Frank R. Meadowcroft and Charles J. Meadowcroft at imprisonment in the penitentiary for the term of one year,” then, growing out of the nature of the punishment, the verdict, though informal, might be regarded as a sufficiently distinct fixing of punishment as against each defendant. (See Fife v. Commonwealth, 29 Pa. St. 429.) But when the verdict says, “we fix the punishment of the said Prank R. Meadowcroft and Charles J. Meadowcroft at a fine in the sum of $28,” it is manifestly the awarding of a fine of $28 against them jointly, and cannot be regarded otherwise without doing violence to the language used by the jury in their verdict. The language used by them plainly indicates their intention to impose a single fine on the two defendants jointly. And when the Criminal Court afterwards rendered a several judgment against Frank R. Meadowcroft for a fine of $28 and awarded execution therefor, and also rendered a several judgment against Charles J. Meadowcroft for a fine of $28 and awarded execution therefor, it rendered a judgment that was not based upon or authorized by the verdict. This identical question was before the Supreme Court of Texas in Allen v. State, 34 Tex, 230, and that court held that the judgment was not warranted or supported by the verdict, the judgment being several while the verdict was joint, and reversed the judgment. In the case at bar the verdict was insufficient to support a valid judgment, and the trial court erred in presuming the intent of' the jury to be otherwise than was expressed in the verdict they returned into court, and in entering a sev.eral judgment upon a joint verdict.